     Case 4:19-cv-08449-HSG Document 71 Filed 12/17/20 Page 1 of 2




 1   Allan O. Walsh (CA Bar No. 140526)
     McKAY, BURTON & THURMAN
 2   15 West South Temple, Suite 1000
     Salt Lake City, Utah 84101
 3   Telephone: (801) 521-4135
     Facsimile: (801) 521-4252
 4   Email: awalsh@mbt-law.com
 5   Attorneys for Defendants Kentucky Fried Chicken & Taco Bell
 6                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7

 8   MICHAEL DOMINO,                                        STIPULATION AND ORDER OF
                                                            DISMISSAL WITH PREJUDICE
 9                Plaintiff,
                                                                 Case No. 19-cv-08449-HSG
10   vs.
11   KENTUCKY FRIED CHICKEN; TACO                              Judge Haywood S. Gilliam, Jr.
     BELL, ET AL.,
12
                  Defendants.
13

14         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff Michael
15   Domino and Defendants KFC Corporation and Taco Bell Corp. (misnamed in this action as
16   “Kentucky Fried Chicken” and “Taco Bell”) hereby stipulate that all claims in this action be
17   dismissed with prejudice. The parties shall each be responsible for their own costs and
18   attorneys’ fees.
19   DATED this 4th day of November, 2020.
20                                                  McKAY, BURTON & THURMAN
21                                                         /s/ Allan O. Walsh
                                                    Allan O. Walsh
22                                                  Attorneys for Defendants
23   DATED this 4th day of November, 2020.
24                                                  PLAINTIFF
25
                                                            */s/ Michael Domino
26                                                  Pro Se Plaintiff
                                                    *Mr. Domino has consented that his name be
27                                                  indicated electronically
28
                                                       1
                               STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                             Case No. 19-cv-08449-HSG
     Case 4:19-cv-08449-HSG Document 71 Filed 12/17/20 Page 2 of 2




 1                                            ORDER
 2         The Court, having considered the above Stipulation of the parties, hereby orders dismissal
 3   of all claims in this action with prejudice.
 4   DATED this 17th day of December, 2020.
 5
                                                    ________________________________________
 6                                                  Judge Haywood S. Gilliam, Jr.
 7

 8
 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
                              STIPULATION AND ORDER OF DISMISSAL WITH PREJUDICE
                                            Case No. 19-cv-08449-HSG
